Mount,.J.
(dissenting) — If this warehouse receipt had been negotiated, and presented by some person other than *73the original depositor of the goods, I could readily agree that the warehouseman would have no right to surcharge the receipt for storage of other goods by the original depositor. The receipt in this case was not negotiated; or if it had been negotiated, came back regularly into the possession of the original depositor, who presented the receipt to the warehouseman and demanded and received a portion of the goods. The surrender of this portion was indorsed upon the receipt. This was the issuance of a new receipt, and under the terms of Laws 1913, p. 288, § 30 (3 Rem. & Bal. Code, § 3369-30), the warehouseman had the right to indorse thereon other charges. No rights of any third person were affected thereby. The warehouseman, at that time, might have canceled the old receipt and issued a new one for the lesser amount of goods. Upon the new receipt he might have enumerated the “other charges for which a lien is claimed.” This is apparently conceded by the majority opinion. If the warehouseman may do this, he certainly may make the indorsement upon the original when it is returned by the original depositor for alteration when he takes away a part of the goods originally stored, because the altered receipt in the hands of the original bailor is a new original receipt for the lesser amount of goods. In my opinion, the judgment of the lower court was right, and should be affirmed.
I therefore dissent.